PER CURIAM.
Gulf Coast RC and Canada Dry, Inc. appeals an order of the circuit court granting appellee’s motion to dismiss for failure to prosecute under Rule 1.420(e), Florida Rules of Civil Procedure. The trial court’s determination that appellant had failed to show good cause for reinstatement of its action was reached in the face of conflicting evidence, and we find no abuse of discretion in such finding. The court’s finding of one year of no record activity was likewise correct. Barnett Bank of East Polk County v. Fleming, 508 So.2d 718 (Fla.1987).
AFFIRMED.
BOOTH, BARFIELD and KAHN, JJ., concur.